UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA

 

lntegrated Process Solutions, Inc., Court File No.: l9-cv-00567
Hon.
Plaintiff,

DECLARATION OF JOEL O’MALLEY

vs. IN SUPPORT OF MOTION FOR
TEMPORARY RESTRAINING
Lanix LLC, Kevin Landsverk, and ORDER, EXPEDITED DISCOVERY,
Dylan Dyke, AND PRESERVATION OF EVlDENCE
Defendants.

 

Joel O’Malley, being first duly sworn, declares as follows:

1. I am an attorney with the law firm of Nilan Johnson Lewis PA, counsel for
Plaintiff Integrated Process Solutions, Inc., (“IPS”) in this action. I submit this
declaration in support of IPS’s motion for TRO.

2. Attached hereto as Exhibit A is a true and correct copy of the discovery
requests IPS Would like to serve on Defendants on an expedited basis.

3. On February 27, 2019, I emailed defendant Kevin Landsverk (“Landsverk”)
a cease and desist letter. The letter requested that Landsverk immediately cease
Wrongfully competing against IPS, including but not limited to refraining from taking,
using, or sharing IPS’s trade secrets and proprietary information for personal gain.
Attached hereto as Exhibit B is a true and correct copy of the letter.

4. On the same day, l also sent Landsverk a hardcopy of the same letter via
overnight delivery. On February 28, 2019, I received confirmation from the mail carrier

that the hardcopy of the letter had been successfully delivered and received by

481 l-7734-54l6

Landsverk.

5. On March 6, 2019, Mr. Scott Payzant responded to my letter on behalf of
Landsverk. He avoided responding directly to the allegations, and refused to provide the
relief requested in my letter. A true and correct copy of Mr. Payzant’s response is
attached hereto as Exhibit C.

6. On or about March 7, 2019, inf accordance with the requirements of Rule
65, l sent Mr. Payzant and Dylan Dyke an email giving them notice of IPS’s pleadings,
motion for a temporary restraining order, and all related documents A true and correct
copy of that email (without the attachments) is attached hereto as Exhibit D.

I declare under the penalty of perjury under the laws of the United States of
America that the foregoing is true and correct based upon my personal knowledge, except
as otherwise stated.

Dated: March 7, 2019 /s/ Joel 0 ’Mallev
Joel O’Malley

481 l-7734-54l6

EXHIBIT A

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MINNESOTA

 

Integrated Process Solutions, Inc., Court File No.:
Hon.
Plaintiff,

PLAINTIFF’S INTERROGATORIES
vs. AND REQUESTS FOR PRODUCTION

OF DOCUMENTS TO DEFENDANTS
Lanix LLC, Kevin Landsverk, and LANIX LLC, KEVIN LANDSVERK,
Dylan Dyke, AND DYLAN DYKE

Defendants.

 

PLEASE TAKE NOTICE that, pursuant to Rules 33 and 34 of the F ederal Rules
of Civil Procedure and the Court’s order authorizing expedited discovery, Plaintiff
Integrated Process Solutions, Inc. requests that Defendants Lanix LLC, Kevin Landsverk,
and Dylan Dyke each respond to the following Interrogatories and Requests within seven
(7) calendar days from the date of service or such other deadline set by Court order.

These Interrogatories and Requests are deemed to be continuing Should
Defendants, or any of them, obtain any other documents or information which would
supplement or modify the documents or information supplied in response to these
Interrogatories and Requests, Defendants are directed pursuant to Rule 26 to give timely
notice of such documents and information and to furnish the additional documents and/or
information to IPS without delay.

Objection will be made at the time of trial to any attempt to introduce
evidence which is directly sought by these Interrogatories and Requests and to

which no disclosure has been made.

4841-1506-2152

DEFINITIONS AND INSTRUCTIONS

l. “Document” shall have the meaning set forth in Fed. R. Civ. P. 34 and shall
refer to the original and all non-identical copies or reproductions of any written, printed,
typed, or recorded matter of any kind known to you or in your possession, custody, or

control, including but not limited to:

(a) All letters, correspondence, memoranda, telegrams, writings, emails,
electronic communications, instructions, calendars, desk books, records, reports,
charts, studies, surveys, speeches, pamphlets, notes, drafts, proposals, minutes of
meetings, microfiche, microfilm, drawings, audiotapes, audio visual tapes, books,
papers, computations, tabulations, accounting records, inter-office and intra office
communications, electronic mail communications, schedules, lists, specifications,
ledgers, journals, diaries, checks, records, recordings or memoranda of
conversations or any other written, printed, typewritten or other graphic or
photographic matter or tangible thing on which any words or phrases are affixed,
all mechanical, electronic, sound or video records or transcripts thereof, all
magnetic records or matter existing in any other machine readable form, however
produced or reproduced, tape or other voice records of conferences, telephone
conversations, or other communications and drafts of any of the foregoing;

(b) Computer software, files, drives, disks, diskettes, and tapes, and any
hard copies of the information stored thereon;

(c) All copies of such documents upon which appear any initialing,
notation or handwriting of any kind not appearing on the original, whether such
documents were prepared by agents or representatives of Kaiser or Schwing for
their own use or for transmittal in any manner, or were received by them.

The term applies to documents wherever located, whether in the files of any
representative of Defendants or in any file whatsoever in the possession or custody or

control of Defendants, representatives or any other person retained by Defendants.

2. “Defendants” means Lanix LLC, Kevin Landsverk, and Dylan Dyke,

3. “Lanix” means Defendant Lanix LLC and all and all predecessors,

4841-|506-2152

subsidiaries, affiliates, and related entities, and any of their officers, directors, employees,
agents and representatives

4. “Landsverk” refers to Defendant Kevin Landsverk and all affiliated entities,
businesses owned in whole or in part by Landsverk, Landsverk’s agents, employees,
attorneys and other persons acting, or purporting to act, on his behalf or in active concert
or participation with him.

5. “Dyke” refers to Defendant Dylan Dyke and all affiliated entities,
businesses owned in whole or in part by Dyke, Dyke’s agents, employees, attorneys and
other persons acting, or purporting to act, on his behalf or in active concert or
participation with him, including but not limited to any employees, current or former, of
Corval Group, Inc.

6. “You” or “Your” refers to Defendants, and each of them.

7. “Plaintiff,” “Integrated Process Solutions, Inc.,” “IPS,” or “the Company”
refers to Plaintiff Integrated Process Solutions, Inc. and all predecessors, subsidiaries,
affiliates, and related entities, and any of their officers, directors, employees, agents and
representatives

8. “Identify” means, with respect to a natural person, to set forth that person’s
full name and, on the first occasion that such person is identified, the following
information:

(a) Present or last known residence, business addresses and home and
business telephone numbers; and

(b) Present or last known employer and job title.

484 l - l 506'2 l 52

9. “Identify” and “Identity” when used with respect to a corporation, business
organization, or entity other than a natural person, mean to state the full name of such
entity, the address of its principal place of business, and the name, position and telephone
number of your primary contact person,

10. “Identify” and “Identity” when used with reference to a document or other
tangible item, mean (regardless of whether any claim of privilege is asserted) to state the
following information:

(a) Its character or nature (e.g., letter, memorandum, report, etc.);

(b) The date it bears or, if undated, the date it was written or created;

(c) The identity of the person(s) who wrote or created it;

(d) The identity of the person(s) who received it;

(e) Its file number or other identifying mark or code;

(f) Its general subject matter and a summary of its contents;

(g) Its present or last known location or custodian; and

(h) The identity of the person(s) who can authenticate or identify it.
If any document was, but no longer is, in your possession, custody or control, state
whether it has been lost, destroyed, transferred or otherwise disposed of, or is missing,
and in each instance explain the circumstances surrounding the disposition thereof and
the date it occurred.

11. “Identify” and “Identity” mean, with respect to an oral communication or

other event, to set forth the following information:

4841-1506-2152

(a) Its substance;
(b) The date it occurred and the time;

(c) The place it occurred and, if different (as with a telephone
communication), the place it was received;

(d) For a communication, the identity of each originator and recipient,
and for an event, the identity of each participant; and

(e) The identities of all persons present when the communication or
event occurred.

12. “Relates to” and “relating to” mean evidences, reflects, constitutes, refers
to, contradicts, supports, or in any other Way is logically or factually connected to the
matter discussed

13. “Person” means any natural person, and any business or governmental
entity, association, or organization, and any division, department, affiliate, or subsidiary
thereof.

14. “Communication” means any transmission of words or thoughts between or
among two or more persons, whether written, oral, or electronic,

15. “Date” means the exact day, month, and year if ascertainable; if not, the
closest approximation that can be made thereto by means of relationship to other events,
locations, or matters.

16. The singular form of a word shall refer to the plural and words used in the

masculine gender shall also include the feminine and vice-versa.

4841-|506-2 l 52

INTERROGATORIES

INTERROGATORY NO. 1: Identify each person with knowledge or who claims
to have knowledge relating to any of the issues or defenses in this case and with respect
to each such person state what knowledge that person has or claims to have.

INTERROGATORY NO. 2: Identify any admission or declaration against
interest that you claim or believe was made by any person regarding any issue in this
case.

INTERROGATORY NO. 3: If you do not admit any allegation in IPS’s
Complaint, then with respect to each allegation you do not admit:

(a) state all facts, circumstances, and/or reasons for your failure to admit such
allegation;

(b) identify all persons with knowledge or who claim to have knowledge
relating to such allegation and/or your failure to admit it and state the
knowledge such person possesses;

(c) identify all documents relating to such allegation and/or your failure to
admit it; and

(d) identify any communication, written or oral, you have had with any person
relating to such allegation and/or your failure to admit it.

INTERROGATORY NO. 4: Identify all personal computers, computing tablets,
computing notebooks, laptops, cell phones, smart phones, external hard drives, flash
drives, electronic data storage devices, and any other electronic devices or devices
containing flash memory capabilities in Landsverk’s or Dyke’s possession, custody, or
control, or that Landsverk or Dyke has used since September l, 2018. For each such
device, identify the current operating system (if any) and present location.

INTERROGATORY NO. 5: Identify all documents or tangible things that

6
4341-\506-2152

mention or contain the name IPS or that came from any IPS source, server, file, or
employee, and identify the date, location, and the circumstances of your corning into
possession, custody, or control of such document(s).

INTERROGATORY NO. 6: Identify any customers or prospective customers
whose business you have solicited, directly or indirectly, at any time from November 1,
2018 through the present and for each state whether you approached that customer or
prospective in your capacity as an agent of IPS, Lanix, or otherwise.

REQUESTS FOR PRODUCTION OF DOCUMENTS

REQUEST NO. 1: All documents that constitute, reflect, refer, or relate to IPS,
or its business, including, without limitation, any documents concerning or relating to
IPS’s employees, customers, prospective customers, products, services, or any other
aspect of its business.

REQUEST NO. 2: All documents that constitute, reflect, refer, or relate to your
use of IPS’s confidential, proprietary, and/or trade secret information

REQUEST NO. 3: All documents that constitute, reflect, refer, or relate to your
disclosure to any person or entity of IPS’s confidential, proprietary, and/or trade secret
information

REQUEST NO. 4: Any and all documents or information you have used to bid or
compete for, request, solicit, whether directly or indirectly, any work from persons whom
you know were or are customers or prospective customers of IPS at any time from
November l, 2018 through the present.

REQUEST NO. 5: Forensic images of all personal computers, computing tablets,

7
4341-1506-2152

computing notebooks, laptops, cell phones, smart phones, external hard drives, flash
drives, electronic data storage devices, and any other electronic devices or devices
containing flash memory capabilities in Landsverk’s or Dyke’s possession, custody, or
control, or that Landsverk or Dyke has used since September 1, 2018.

REQUEST NO. 6: All documents that you referred to, identified, or used in any

way in answering IPS’s Interrogatories or the preceding Requests.

NILAN JOHNSON LEWIS PA

Dated: March 7, 2019 By:

 

Joel O’Malley (Reg. No. 0352573)
Pablo Orozco (Reg. No. 0396811)
120 South Sixth Street, Suite 400
Minneapolis, MN 55402

Phone: 612-305-7500

Fax: 612-305-7501
jomalley@nilanjohnson.com
porozco@nilanjohnson.com

ATTORNEYS FOR PLAINTIFF

484 l-l506-2 l 52

EXHIBIT B

johnson 120500111 sler sTREET - suits 400
lewis ,, nlNNEAPotls - MN 55402
P 612 305 7500 F 012 305 1501

 

Joe| O'Ma|ley
nireci utah (012) 305-mir
Emai|: joma|ley@nilaniohnson.com

February 27, 20l9

-~ WA OVERNIGHTAND EiMAIL DELIVFR Y--
KLandsverk@gmafl. com

Kevin Landsverk
40702 300th Ave SE
Fosston, MN 56542

Re: Integrated Process Solutions, Inc. and Lanix, LLC
Dear Mr. Landsverk:

This firm represents Integrated Process Solutions, Inc. (“IPS” or the “Company”). The purpose of
this letter is to address the wrongful actions you took during your prior employment with IPS, and
that you are continuing to take in connection with your new business, Lanix LLC (“Lanix”). l am
not aware that you are represented by legal counsel; if you are, please forward this letter to him/her
immediately Please direct all future communications (or have your attorney direct all such
communications) to me.

l have reviewed, and continue to investigate, your conduct in light of your obligations to IPS.
Based on the review to date, it is clear you are in violation of numerous statutory and common law
duties to IPS, Frankly, the magnitude of your illegal disloyalty and misappropriation of IPS’S
property is shocking Through this letter, IPS demands immediate actions by you, described in
this letter, to remedy your misconduct

Misappropriation of Coofidential and Trade Secret Information

Minnesota law also protects a Company’s proprietary and confidential information
Misappropriation is the improper acquisition, disclosure or use of confidential information under
the Minnesota version of the Uniform Trade Secret Act. Minn. Stat. § 325C.01, subd. 3. A proven
violation of this statute could result in an order from the court that you cease acting in violation of
the law (“injunctive relief"), damages, and recovery of the costs and attorney’s fees of bringing
such an action. ln addition, Minnesota common law provides a cause of action for breach of the
duty of confidentiality That cause of action covers much of the same information as the trade
secrets statute.

NILAN.IUHNSON.CUM

Mr. Landsverk
February 27, 2019

Page 2

You are also obligated to comply with the federal Defend Trade Secrets Act of 2016 (“DTSA”),
18 U.S.C. § 1831 , el seq. Under this federal law, IPS could pursue a trade secret misappropriation
claim, as the DTSA creates a private cause of action in favor of the “owner of a trade secret that is
misappropriated . . . if the trade secret is related to a product or service used in, or intended for use
in, interstate or foreign commerce.” 18 U.S.C, § 1836(b)(l). The federal district courts have
originaljurisdiction to hear DTSA claims. See 18 U.S.C. § 1836(c).

A trade secret as defined by the DTSA encompasses:

all forms and types of financial, busineSS, scientific, technical,
economic, or engineering information, including patterns, plans,
compilations, program devices, formulas, designs, prototypes,
methods, techniques, processes, procedures, programs, or codes,
whether tangible or intangible, and whether or how stored,
compiled, or memorialized physically, electronically, graphically,

photographically, or in writing if _

(A) the owner thereof has taken reasonable measures to keep

such information secret; and

(B) the information derives independent economic value, actual
or potential, from not being generally known to, and not
being readily ascertainable through proper means by,
another person who can obtain economic value from the
disclosure or use of the information

13 U.s.C. § 1339(3).

IPS has trade secret and proprietary rights to its financial, business, and technical information, as
well as its technology and operational processes, methods, and techniques lPS has begun forensic
examination of the electronic devices you used during your IPS employment, and has concrete
evidence that you have misappropriated IPS’s confidential, propriety, and trade Secret information
J ust some examples of your apparently wrongdoing include:

o You improperly obtained IPS’s confidential financial information, shared that information
with people outside of IPS, and used it for your own financial gain,

2 To:

1

+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan

1129/2019
3:04:23
A|V|(UTC+D)
1/29/2019
3:04:30
AM(UTC+O)

Outgoing

Outgoing

Example No. 1

Sent

Sent

Dic| you get my emai| sent to your Gmai|?

That was that financial interesting document

Mr. Landsverk
February 27, 2019
Page 3

o You improperly obtained IPS’s confidential CAD files, drawings, project manage files,
and all the proprietary information used to create such files for your own financial gain.

Examp|e No. 2

147 From: 1126.'2019 incoming Read Step 1: Send price corvai needs to pay iPS for lamb
+16517283436 10:20:55 Weston for what has been complete with the
Dyke Dylan PN|(UTC+O) understanding that there is a high possibility you won't
be doing anymore for that job because lamb wants to
do own controls
Step 1 Note: you will need to be Wi||ing to take over as
Lanix for whatever is left from what we pay IPS
Step 2: 2 week notice IPS
Step 3A: get into cowais vendor list
Step 313: possible finish lamb Weston With remaining
funds "steaiing" iPs drawings
Step 3C: As Lanix, send price (to be verbally
discussed) for JOTs contherms
Step 3Dt Take vacation/Etc. Operate as Lanix going
to Smithfieid
130 To: 1127/2019 Outgoing Sent Don‘t you think getting into the vendor list should be
+16517283436 9:49:03 before quitting iPS'?
Dyke Dylan PNi(UTC+O)
Exampie No. 3
1924 From: 12126/2018 incoming Read Oniy for money Harryiii
+16517283436 1:52:50
Dyke Dylan PN|(UTC+O)
1923 From: 12126/2018 incoming Read Oh i didn't read it fuiiy, yeah you can send it to Corval!!
+16517283436 2:00:16
Dyke Dylan PM(UTC+O)
1922 From: 12126/2018 incoming Read Prolly not up yet ..... but need to push that we get the
+16517283436 2106:39 autocad or whatever we did for the coiis
Dyke Dylan PNi(UTC+O)
Exampie No. 4
2136 To: 12121!2018 Outgoing Sent So go cheaper like Cari or go high dollar like an errin
+16517283436 4:59:40 hoitberg?
Dyke Dylan AiVi(UTC+O)
2135 To: 12121!2018 Outgoing Sent Car| is good for programming which is the main grunt
+16517283436 5:00:10 of what we do.
Dyke Dylan A|Vi(UTC+O)
2134 From: 12/21/2018 incoming Read Fuck if l know dude
+16517283436 5100:25
Dyke Dylan AM(UTC+O)
2133 To: 12/21)'2018 Outgoing Sent i kinda like doing it ali myself
+16517283436 5:00:32
Dyke Dylan AM(UTC+O)
2132 From: 12/21/2018 incoming Read You couldn't do Doid
+16517283436 5:00:39
Dyke Dylan ANi(UTC+O)

2131

2260

2259

2258

2577

2576

2575

2574

2573

2572

1421

1420

Mr. Landsverk

February 27, 2019

Page 4

To:
+16517283436
Dyke Dylan

'l'o:
+16517283436
Dyke Dylan

To:
+16517283436
Dyke Dylan

From:
+16517283436
Dyke Dylan

To:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dyian
To:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan

121'21!2018
5:00:54
AlV|(UTC+O)

12/19/2013
12;07;00
Aivl(urc+o)

12/19/2018
12:07:44
An(u'rc+o)

12119/2018
12:09:17
AM(UTC+O)

12/10/2018
3:05:13
PM(UTC+O)
12/‘| 0/201 8
3:59:42
PN|(UTC+O)
1211 01201 8
4:00:13
PN|(UTC+O)
1211 01'201 8
4;00:24
PM(UTC+D)
1211 0l201 8
4:00:45
PM(UTC+O)
12/1 0/201 8
4:02:55
PN|(UTC+O)

Outgoing Sent it gets cleaner and easier to re-use, Yeah do|d was

way too much
Example No. 5

Outgoing Sent Pete came and asked me about upcoming
opportunities He got ail excited and | saw something
with the financial guy that he depends on our work
now to hit sales numbers

Outgoing Sent l'il see the exact details of why our work was important
in a bit here when l open my computer again Would
be so fun to pull ali these opportunities away from
him.

incoming Read Yeah, that's true but...,not sustainable right now lean
on his water shit if we don't have shit

Example No. 6

Outgoing Sent k.ipsamerica.biz:8085

incoming Read What's this login‘?

Outgoing Sent That's my erp system :)

Outgoing Sent This one is for my farm to practice on

incoming Read Wetl l have no user or password?

Outgoing Sent Oh l was just showing that off a |ittle. Not much data in

it yet

¢ You established and maintained a server at your home for the purpose of copying and/or
backing up all of IPS’s information, including confidential data, systems, and databases.
You then improperly used that access to gather confidential data, systems, and databases
for your own financial gain.

From:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan

116/2019
1:19:04
AM(UTC+O)
1/6/2019

1 :20:47
AN|(UTC+O)

incoming

Outgoing

Read

Sent

Examp|e No. 7

That‘s 16 week lead time on equip, how fast can you
make a coupa paneis?

A small panel can be turned around in 3 weeks
typically.

1419

1417

1416

1414

1413

1412

1410

1409

1406

1405

1404

1403

l\/lr. Landsverk

February 27, 2019

Page 5

From:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
From:

-1-1651 7283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
To:

-1-1651 7283436
Dyke Dylan
To:
+16517283436
Dyke Dylan

116/201 9

1 :24: 12
Al\ll(UTC+O)
116/201 9

1 :25: 18
AM(UTC+O)
1l6/201 9

1 :26:01
AM(UTC+O)
1 161'201 9

1 :27:33
AM(UTC+O)
1/6/201 9

1 :27:38
AlVl(UTC+O)
11'6/201 9

1 :27:44
AN|(UTC+O)
116/2019

1 :27:57
AM(UTC+U)
1/6/201 9

1 :28:03
ANl(UTC+O)
1/6/201 9
1:28:19
AM(UTC+O)
1/6/201 9

1 :28:44
AM(UTC+O)
1/6/201 9

1 :28:54
AM(UTC+O)
1/6/201 9

1 :30:06
ANl(UTC+O)

incoming

Outgoing

incoming

Outgoing

Outgoing

Outgoing

incoming

incoming

Outgoing

Outgoing

Outgoing

Outgoing

Read

Sent

Read

Sent

Sent

Sent

Read

Read

Sent

Sent

Sent

Sent

SSHE job 6 of them only gotta add product pressure
with VfD control

So we'd have a few to chew on for sure. Big beliisio
would be a blessing of course

Yeah it can be two panels or two screens

Sounds fun

And fucking easy

Since it ali DONE

if you can get the info?

Better start that transfer?

Come on

l have a daily sync of the entire |PS server being sent
to my house

|t's actually an hourly sync l think

And will leave myself several routes to get back into
the company if needed

Accordlngly, IPS demands that you immediately return to IPS all hard copy documents
containing IPS’s information; return all and electronic data, documents, and communications
related to IPS that are located on any electronic computing or storage device in your possession,
custody, and confrol; return to IPS any server in your possession, custody, and control
containing IPS informatr'on; and provide to IPS for forensic examination all computing devices
in your possession, custody, or control that may contain IPS’s information IPS also demands,
and expects, that you will reimburse IPS for the costs it is incurring to forenslcally examine
your rlevr'ces, and any addition al such costs toforenslcally examine and remedlaieyoar personal

devices.

Dug of Loyalty

156

157

158

159

160

161

294

293

Mr. Landsverk
February 27, 2019
Page 6

in addition to your obligations described above, you have a common law duty of loyalty to IPS_
Employees have a “common law duty not to wrongfully use confidential information or trade
secrets obtained from an employer.” NorthwestAirlines v. American Airlines, 853 F. Supp. l l 10,
l l l'l-l 8 (D. Minn. l994). Moreover, under Minnesota law, all employees are subject to a fiduciary
duty of loyalty to employers, which prohibits them from soliciting existing customers of the
employer_whether for a competitor or a business the employee plans to set up-or otherwise
competing against the employer while still employed. Rehabilitation Specialists, Inc. v. Koering,
404 N.W.Zd 301 (l\/linn. Ct. App. 1987). As explained by the Minnesota Supreme Court, an
employee may not “feather his own nest at the expense of his employer while he is still on the
payroll.” Sanitary Farm Dairies v. Wolf, 261 Minn. l66 (l\/linn. 1961).

Our investigation has already uncovered serious and repeated violations by you ot` your duty of
loyalty to IPS. Among other things:

v You withheld potential projects from IPS in order to direct those opportunities to the your
soon-to-be-i`ormed company, LanixJ LLC.

Example No. 8

From: 1/26/2019 incoming Read We will tell |Ps that lamb is doing own controls
+16517283436 711 9:34 Which i need a what you've spent emaii so we could
Dyke Dylan PiVi(UTC+O) tell lamb so possible cancel it anyway?
But the ultimate shit is if it's canceled canceled you
would only have contherms
To: 1l26l2019 Outgoing Sent Yeah for sure
+16517283436 7:18:48
Dyke Dylan PM{UTC+O)
From: 1126/2019 incoming Read Turi<ey contherm set you up by yourself for a few
+16517283436 7218:34 months |'d think?
Dyke Dylan PN|(UTC+O)
From: 1/26/2019 incoming Read At Lanix | mean
+16517283436 7:18:15
Dyke Dylan PM(UTC+O)
From: 1l26l2019 incoming Read Wouid have to steal drawings and be ok with not
+16517283436 7:18:10 making too much
Dyke Dylan PM(UTC+O)
From: 1l26/2019 incoming Read Ok weil how much does |Ps have invested in lamb
+16517283436 7:17:45 Weston?
Dyke Dylan PM(UTC+O) Why can‘t we just pay what we owe cancel rest PO
and then you take it as Lanix?
Examp|e No. 9
To: 1/22/2019 Outgoing Sent Yeah seemed that way. Niari< must have got some
+16517283436 1:24:11 positive feedback from Jamie |‘m guessing. And |
Dyke Dylan AM(UTC+O) never had to be onsite at ali for that. Thanks for
setting that up dude!
From: 1122/201 9 incoming Read Your welcome, just hope....we can get more than a
+16517283436 1:24:49 little sshe panel there now ..... sure they considering
Dyke Dylan AN|(UTC+O) options now

292

291

284

283

282

281

280

279

278

277

276

1204

1203

1202

1201

l\/lr. Landsverk

February 27, 2019

Page 7

To:
+16517283436
Dyke Dylan

To:
+16517283436
Dyke Dylan

From:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan

To:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan

From:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
From:
+16517263436
Dyke Dylan
To:
+16517283436
Dyke Dylan

1122/2019
1:25:15
AM(UTC+O)
1l22l2019
1:39:1 1
AN|(UTC+O)

1122/2019
2:46:35
Ai\li(UTC+O)
1l22!201 9
2:46:46
AM(UTC+O)
1l22l201 9
2:46:52
AN|(UTC+O)
1l22l2019
2:47:07
AN|(UTC+O)
1l22/201 9
2:47:10
AM(UTC+O)
1/22/2019
2:47:16
AN|(UTC+O)
1122/2019
2:47:17
AM(UTC+O)
1l22/2019
2:47:19
AiVi(UTC+D)
1l22l2019
2:47:22
AN|(UTC+O)

1117/2019
3:05:35
ANI(UTC+O)
1/7/2019
3:06:00
AM(UTC+O)
117/2019
3:13:45
AM(UTC+O)
117/2019
3:14:14
AM(UTC+O)

Outgoing Sent Fingers crossed

Outgoing Sent Did you get Ster|ing eggs then????

Examp|e No. 10

incoming Read Just want lamb to approve damn thing so you can get
done

incoming Read Get Lanixl stan with contherms

incoming Read iViaybe get Ster|ing?

Outgoing Sent Steriing would be such a blessing

Outgoing Sent Perfect inst job

Outgoing Sent Second

incoming Read Contherms first job

Outgoing Sent Whatever :)

incoming Read Waiting for Lanix .....

Examp|e No. 11

incoming Read Peop|e gonna cali that # ali the time

Outgoing Sent Yeah probablyl but right now it‘s only Horme|. That
literally it who calls me.

incoming Read Can‘t fuck us with lamb

Outgoing Sent Uuuuugh, weil tell me how l should handle it?

1200

1199

1198

1197

1867

1866

1865

1864

1863

1862

1861

1860

1859

1858

1857

1856

i\/lr. Landsverk

February 27, 2019

Page 8

From:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan

To:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan

117/2019
3:14:48
AN|(UTC+O)
1l7/2019
3:15:20
AM(UTC+O)
1l7l2019
3:15:37
AN|(UTC+O)
1/7/2019
3:16:27
AM(UTC+O)

12/28)'2018
1 1 :52:34
PM(UTC+O)
12l28l2018
11:53:09
PN|(UTC+O)
12l28l2018
11 :53:11
PN|(UTC+G)
12i28l2018
11:53:15
PM(UTC+O)
12l28l2018
11 :53:33
PN|(UTC+O)
12i28l2018
11 :53:52
PM(UTC+O)
12l28l2018
11:54:58
PM(UTC+O)
1228!2018
1 1 :55:00
PM(UTC+O)
12128)‘201 8
1 1 :55:31
P|VI(UTC+O)
12l28l2018
1 1 :55:38
PM(UTC+O)
12l29l2018
12:1 1:43
AN|(UTC+O)
12l29l2018
1211 311 0
AM(UTC+O)

incoming

Outgoing

incoming

Outgoing

Outgoing

Outgoing

Outgoing

Outgoing

Outgoing

incoming

Outgoing

Outgoing

Outgoing

Outgoing

incoming

Outgoing

Read

Sent

Read

Sent

Examp|e No.

Sent

Sent

Sent

Sent

Sent

Read

Sent

Sent

Sent

Sent

Read

Sent

i'ii hold ali other POs to |Ps, you can work on those on
your own before POs at Lanix

Ok, that gives me more time to setup company too
then

Easiiy tell Pete bei|isio not send corva| po yet

night

12

We[| | can only get excited about new company
working on your stuff. |PS holding us both back

Oh u suppose you've got an mcc involved on this
one?

Nice :)

lt

Fuck...| need to quote that.

Weee! What you think of comps?

Oh l didn't register that |'d be powering them
Nice!i!

Fuuuuck. Dude we gotta do this one ourselves Couid
pocket like 109 each on top of fair proHt

Oh what could be...

iV|eh don't get to greedy

Just sick of seeing the money go to waste. No bonus
again this year.

1127

1126

1125

1124

1122

1119

1118

1116

1115

1114

1113

1112

1111

Mr. Landsverk

February 27, 2019

Page 9

» You and Dylan Dyke appear to have entered into a “kicl< back” agreement, whereby you
would provide him a monetary reward in exchange for him directing work to Lanix rather

than to lPS.
To: 1/8/2019
+16517283436 12;47:44
Dyke Dylan Ai\li(UTC+O)
From: 1118/2019
+16517283436 12:50:19
Dyke Dylan AM(UTC+O)
From: 1/8/2019
+16517283436 12:51:11
Dyke Dylan AM(UTC+O)
From: 1l8l2019
+16517283436 12:51:28
Dyke Dylan AN|(UTC+O)
To: 1l8l2019
+16517283436 12:51:50
Dyke Dylan AM(UTC+O)
From: 1l8l2019
+16517283436 12:52:20
Dyke Dylan ANi(UTC-i-O)
From: 1l8l2019
+16517283436 12:53:10
Dyke Dylan Al'vi(UTC-i-O)
To: 1l8l2019
+16517283436 12:54:35
Dyke Dylan AM(UTC+O)
From: 1/8/2019
+16517283436 12:54:58
Dyke Dylan AM(UTC+O)
To: 1l8l2019
+16517283436 12:55:01
Dyke Dylan AM(UTC+O)
From: 1l8!2019
+16517283436 12:56:01
Dyke Dylan AiVi(UTC+O)
To: 1l8l2019
+16517283436 12:56:46
Dyke Dylan AN|(UTC+O)
From: 1l8/2019
+16517283436 12:57:19
Dyke Dylan AM(UTC+O)

Examp|e No.
Outgoing Sent
incoming Read
incoming Read
incoming Read
Outgoing Sent
incoming Read
incoming Read
Outgoing Sent
incoming Read
Outgoing Sent
incoming Read
Outgoing Sent
incoming Read

13
Ha! You‘ll get something Early on with mei

12.5% profit of jobs over 501<

Nothing on jobs under 50i<

Negotiated per job after 500k

Now come the termsi

Gotta be worth it for you

No?

This seems like a conversation over a big meal face

to face no?

On a 50k job be 25% proht or 12500, so my “cut" be
like 1500

|'m pretty open to ideas

Yeah just throwing it out there

Yeah that seems reasonable

And as your company grows and "we" get known
then maybe l become partner

¢ You used your special status as an employee with intimate knowledge of IPS’s information
lT systems, including hardware, software, and data repositories, including databases, to
access lPS’s confidential and trade secret information for your own personal gain. See
Examples Nos. 6 and'l, above.

505

504

503

502

982

1351

1349

1348

1346

1345

1344

1343

1 342

1341

Mr. Landsverk

February 27, 2019

Page 10

0 At all relevant times you had full knowledge that your actions were wrongful and would
expose you to legal liability_

To:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan

To:
+16517283436
Dyke Dylan

From:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
From:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan
To:
+16517283436
Dyke Dylan

1117/2019

1 :20:57
A|Vi(UTC+O)
1l17l2019

1 :21 :04
ANi(UTC+O)
1l17l2019

1 121 : 12
AM(UTC+D)
1l‘l 7/201 9

1 :21 :36
AN|(UTC+O)

1l11l2019
2:52:55
AM(UTC+O)

1/6l2019
2135:47
AM(UTC+O)
116/2019
2:36:05
Ai\il(UTC+O)
1116/201 9
2:36:08
Ai\li(UTC+O)
116/201 9
2:36:56
AN|(UTC+O)
116/2019
2136:57
AM(UTC+O)
1l6l2019
2137:51
AN|(UTC+O)
116/2019
2:38:24
AN|(UTC+O)
1l6l2019
2:38:39
ANl(UTC+O)
11612019
2:39:36
AM(UTC+O)

Examp|e No. 14

Outgoing

incoming

incoming

Outgoing

Sent

Read

Read

Sent

Yeah. lwonder if l am infecting others to think
less of |PS?
Duh

Bad attitude is a plague

Wel| l got bitter from lies

Examp|e No. 15

Outgoing

Sent

Yeah that‘s pretty good. Shou|d i feel bad for
leaving or not? Or for stealing 2 people?

Example No. 16

incoming

Outgoing

Outgoing

incoming

incoming

incoming

incoming

Outgoing

Outgoing

Read

Sent

Sent

Read

Read

Read

Read

Sent

Sent

Lori gonna convince Pete to sue you

Yeah maybe

Wouid suck

Perty wortied

Worried

No work g.o.o.b.

Eeeeeek man....just hate business plan rely on me
at corval

We|i yeah

Agree, but that's the only way to serve you guys
properly is when we dedicated and that makes
incentive for you guys to use us so you get what

Mr. Landsverk
February 27, 2019
Page l l

you want and can work with us on pricing to put
you where you need to be at to win thejob

lt is abundantly clear that you began competing with IPS during your employment at IPS, and that
you knew it was wrong. Investigation is continuing, as iPS suspects you may have failed to present
additional business opportunities that should have been provided to iPS, as part of your scheme to
funnel such opportunities to Lanix.

Accordingly, IPS demands that you immediately return to IPS all wages paid to you during the
period of your disloyalty_our investigation suggests that date was as early as November 2018;
and pay to IPS any compensation you achor Lanix have received as a result of your improperly
diverting business away from IPS for your own benefit

Tortious Interference with Contract and with Prospective Economic Reiations

Minnesota law protects contractual relationships between an entity and a third-party. Tortious
interference with contract occurs when a third party interferes or tries to interfere with a contractual
relationship between two parties. To establish a tortious interference claim, an aggrieved party
must prove: (1) the existence of a contract; (2) the alleged wrongdoer's knowledge of the contract;
(3) intentional procurement of its breach; (4) withoutjustification; and (5) damages Kaiiolc v.
Medtronic, lnc., 573 N.W.2d 356 (Minn. 1998); lifest v. Ricks, 517 N.W.2d 585, 588
(Minn.l994). in Kailok, the Minnesota Supreme Court expansiver held that damages may be
recovered for “all harm, past, present, and prospective, legally caused by the tort.”

Tortious interference with business or contractual relationships can involve either present or
prospective relations United Win Rice, Inc. v. Nelson, 313 N.W.2d 628, 632 (Minn. 1982). in a
claim for tortious interference with business relationships (e.g., business relationships with clients
and potential clients), liability extends to those outside of the business/contractual relationship
.lensen v. Lundoryj‘,` 103 N.W.2d 887, 890 (1960). When a company suffers injury on account of
another’s intentional interference with a business relationship from Which a legally enforceable
benefit flows to the injured person, that injured person has a right of action against the interferer.

As discussed above, IPS has evidence that you were interfering with IPS’s customer relationships
and diverting business from those customers to your own future company. These are clear acts of
tortious interference, for which you are liable.

Q)_HM

The evidence noted herein, as well as other evidence, shows that during your IPS employment you
engaged in a scheme to steal IPS’s confidential and trade secret information for use at your new
company, Lanix; to retain the ability to continue stealing information from IPS; and to divert
business from IPS to Lanix.

iPS takes its business, confidential and proprietary property and information very seriously and
will seek redress through all available remedies at law, including but not limited to seeking

Mr. Landsverk
February 27, 2019
Page 12

injunctive relief and compensatory and punitive damagcs, together with the recovery of attorneys’
fees and costs incurred in seeking such redress. The claims for damages will include, at the very
least, (1) disgorgement of compensation paid by lPS to you while you were employed by lPS and
breaching his obligations to lPS; (2) payment of any compensation earned by you and/or Lanix
resulting from your misappropriation and diverting lPS’s business; (3) payment of the forensic
costs IPS has incurred to investigate and remediate your bad acts; and (4) payment of iPS’S
attorneys’ fees incurred in connection with this matter.

This letter also provides you notice that you, and anyone acting on your behaif, have an obligation
to preserve all things, equipment and documents, including electronically stored information
relating to this matter and or the assertions recited in this letter. You also have an obligation not
suspend or otherwise prevent any automatic or systematic deletion of electronic files (including
emails and text messages), inasmuch as those files may be related to this dispute. Failure to comply
with this evidence preservation directive can have serious legal consequences, which you should
discuss with your own legal counsel

Finally, in addition to the demands interlineated above, I am writing to demand that you
immediately cease and desist , by yourself and through Lanix, any and all competitive activities
against IPS, it is clear that the entire operation of Lanix is the result of illegal acts by you. Those
competitive activities may resume, if at ali7 only after IPS has received adequate responses and
payments in response to its demands, and Written assurance, signed under penalty of perjury, that
you will abide fully and completely With your obligations to iPS.

iPS would prefer to avoid legal action, if possibie, but that is dependent upon your actions.
Th erefore! pggse respond to this letter no later than 5:00 p.m. Central time on Mondav, March
4, 2019.

If l do not hear from you by that time, if your response is unsatisfactory, or if IPS discovers any
continued or further breaches of any duties imposed upon you as a matter of statutory or common
law, IPS will proceed, Without further notice, to commence an action against you and any other
persons or entities who may be acting in concert with you, to protect itself and enforce its rights.
in any such action, IPS will seek both injunctive relief and monetary damages, and will seek to
recover ali expenses, including forensics and attorneys’ fees and costs, incurred in protecting its
interestsl

i look forward to your timely response.

Regards,
"j/i_r drift/ig

.ioei O’Malley

EXHIBIT C

  

,1 .
nga MORRISON SUND PLLc

ATTORNEYS AT LAW

SUITE 200
5125 COUNTY ROAD 101
MlNNETONKA, MINNESOTA 55345
TEL: (952) 975-0050
FAX: (952) 975-OO5B
www.morrisonsund.com

   

 

 

Wriler ': Direcl DIa'I: 952.277. 0146
sp_ag.:anl@morrison:und.com

March 6, 2019

Joel O’Malley VL¢i EMAIL & U.S. MAIL
uilan johnson lewis PA

120 South Sixth Street, Suite 400

Minneapolis MN 55402

Re: Integrated Process Solutions, Inc. and Lanix, LLC

Dear Mr. O’Malley:

As you are aware, Kevin Landsverk has retained Morrison Sund PLLC to represent him with
regard to the allegations set forth in your letter dated February 27, 2019. Please direct future
communications regarding this matter to me.

First, Mr. Landsverk did not “misappropriate” any Integrated Process Solutious, Inc. (“IPS”)
confidential or trade secret information During his employment with IPS, Mr. Landsverk
provided “backup server” services to lPS from his home. This "backup selyer" was in operation
for more than 3 years; and, when he gave his notice that he was terminating his employment, IPS
initially wanted Mr. Landsverk to continue providing this backup server service. Mr. Landsverk
never copied data from the backup sewer for his own personal use.

When IPS told Mr. Landsverk that it did not want him to continue the backup server service, Mr.
Landsverk took all hard drives used_for the backup server off line and preserved them. These
hard drives have been sitting in a box waiting collection by IPS, Mr. Landsverk told lPS this
multiple times, including in his letter of resignation, and another time via a phone call to Pete
Nelson in which he offered to have IPS’ new IT company come to his home and oversee the data
erasure. IPS did not accept the offer, has never made arrangements to pick up the hard drives,
and has not otherwise instructed Mr. Landsverk as to what it would like done with the hard
drives.

In a recent e-mail to me, you stated: “IPS is missing certain usernames and passwords that were
created and/or maintained by Mr. Landsverk, As soon as possible, l need a list Bom yolu' client
of all username and passwords for all KVMs, or confirmation of what he believes they should
be.” Mr. Landsverk texted all the administrative passwords for the IPS domain controller to Pete
when he was told by IPS they did not want him to provide backup server services. Nevertheless,
I have attached Exhibit l which includes the information he has.

 

Joel O’Malley
Mal'ch 6, 2019
Page 2 of 3

Second, with regard to the “examples” of texts between Mr. Landsverk and Dylan Dyke referred
to in your letter, I do not believe it would be productive to go through each and every one at this
point in time. What is important to the issue at hand is that Mr. Dyke is a personal friend of Mr.
Landsvcrl<. lndeed, it was that relationship that allowed Mr. Landsverk to bring Corval to IPS as
a custoinei‘. 'l`he text messages back and forth between Mr. Landsverk and Mr. Dyke are two
friends talking Mr. Landsverk was unhappy with his job at IPS in large part because IPS did not
appear to value his work and failed to give him raises, bonuses and commissions he had been
promised The reality is that, contrary to your interpretation of the texts, Mr. Landsverk never
took any competitive action against IPS while an employee and did not use or disclose IPS
information outside the normal course and scope of his employment

Third, to prevail on a claim under the Uniform Ti'ade Secrets Act, Minn. Stat. §§ 325C.01-.08
(2014), IPS must show both the existence and misappropriation of a trade seci'et. Eiectro-Ci‘cift
Corp. v. Comrolled Motioii, ])ic., 332 N.W.Zd 890, 897 (Minn.l983). Fl`lie act defines a trade
secret as information that (1) is not generally known or readily ascertainable; (2) derives
independent economic value from secrecy; and (3) is the subject of efforts that are reasonable
under the circumstances to maintain secrecy. Mimi. Stat. § 325C.0], subd. S(i), (ii); Electi"om
Cro_/i Coip., 332 N.W.Zd at 899-901. lf an employee acquires a trade secret without express
notice that it is a trade secret, then the employee must know or have reason to know that the
owner expects secrecy. Minn. Stat. § 325C.01, subd. 5.

lPS cannot show that any information Mr. Landsverk had access to meets the definition of a
trade secret. Customer information like customer-lead lists are generally not trade secrets See
Blackbw'n, Nickels & Smith, Inc. v. Ei'icksori, 366 N .W.Zd 640, 645 (Minn.App.1985) (holding
that a customer list did not constitute a trade secret because “[i]t could be easily duplicated from
public sources”), review denied (Minn. June 24, 1985). The information contained in customer»
lead lists is often “readily ascertainable by proper means” over the course of time without efforts
beyond those ordinarily exerted by salesmen in developing customers.” Flemi'ng Soles Co. v.
Boi`iey, 611 F.Supp. 507, 514 (N.D.Ill.l985). Moreover, to the extent that information might be
considered a trade secret, IPS did not take reasonable steps to protect it. For example, it did not
mark the information confidential or require employees like Mr. Landsverk to sign a form of
Confidentiality or Non-compete Agreement. Most importantly, Mr. Landsverk did not
“inisappi‘opriate” or disclose any such information

Foin'rii, Mr. Landsverk performed his job duties through his last day of employment While he
thought of leaving and starting a new company, he did not decide to do so until he gave his
notice. Thinking of starting a new company is not a breach of any duty of loyalty. Following his
notice, Mr. Landsverk completed any open projects he was working on at IPSl

Fi'naily, Mr. Landsverk did not start working with Corval until at least two weeks after his date
of termination He has no non-compete that would preclude him from working with Corval. In
addition, he did not, and has not, used any IPS information iri relation to his new company or his
work for Coi'val. Iiideed, the Enteiprise Resource Planning software used to provide the services
he is providing is open source; and the other programing tools are publically available for
pi.u'chase.

 
  

Joe| O’Malley
iad March 6, 2019
\' Page 3 of3

For these reasons, Mr. Landsverk has not misappropriated any trade secrets or breached any duty
of loyalty. However, he would li_ke to allay any concerns that IPS has and avoid any further
dispute. To that end, Mr. Landsverk:

l.

2.

Will deliver the hard drives used for the backup server to whomever IPS directs him
to deliver them to;

Has provided me with the usernames and passwords he is aware of, which are
attached here to as Exhibit “l ;”

Provides the following assurances:

a. He never copied data from the backup server and has no copies of any such
data other than the hard drives he has agreed to retui'n;

b. He has not used any IPS information for competitive purposes or otherwise;
and

c. While he intends to keep working with Corval, he will not solicit any other
IPS customer to provide the same or similar services IPS provides for a period
of one year.

Please contact me to discuss any questions you may have and to let me know where to have the
hard drives delivered.

SSP:sms
Enclosure

Very truly yours,

MORRISON SUND PLLC

` Scott Pay

 

EXHIBIT D

Kris Bai|ey _ __ _

 

From: Joe| O’Malley

Sent: Thursday, March 7, 2019 1346 PM

To: Scott Payzant; ddyke@corva|group.com

Cc: Pablo Orozco; Kris Bailey

Subject: integrated Process So|utions v. Lanix LLC et a|.
Attachments: |PS.zip

lmportance: High

Messrs. Payzant and Dyke,

Attached you will find documents that are being filed today in iV|innesota federal court to initiate a lawsuit by integrated
Process So|utions against Lanix LLC, Kevin Landsverk, and Dylan Dyke. Along with the Complaint, we are filing a motion
for temporary restraining order. A process server also will be attempting service today.

Once a District Court Judge is assigned, | will be contacting chambers to request a ruling and/or immediate hearing
(telephonic or in-person) on |PS’s motion. While l believe a TRO may issue without notice to Defendants given the
showing of immediate and irreparable damage absent an order, lam sending this email to comply with Federa| Ru|e of
Civi| Procedure 65.

lf you wish to participate in any hearing the Court may request, please let me know.

l\/|r. Dyke: l am not aware you are represented by counse|. |f you are, please forward this email to that counsel
immediately.

Rega rds,
Joe|

JOEL O’MALLEY
Attorney
Licensed in MN, CA, and OR

120 South Sixth Street | Suite 400 l Minneapolis - MN 55402
490 43rd Street | Oakland - CA 94609

P 612.305.7747 | C 612.242.1656 | F 612.305.7501
www.nilanjohnson.com

l'liltm
® johnson
'° lawton

